Citation Nr: 1143922	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a left knee disability, to include degenerative joint disease (DJD) and post-operative residuals of lateral meniscectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned a noncompensable rating.  

Thereafter, in March 2007, the RO awarded the Veteran an increased 10 percent rating.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was brought before the Board in September 2010 and March 2011at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDING OF FACT

The Veteran's left knee disability is manifested by post-operative residuals of two lateral meniscectomies and one lateral meniscus debridement with pain, degenerative joint disease confirmed by x-ray, flexion limited to no worse than 110 degrees, extension limited to no worse than 5 degrees, four well-healed scars, Osgood-Schlatter's deformity and MRI evidence of past chronic tears, but with no evidence of recurrent subluxation, lateral instability, or joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for left knee degenerative joint disease with limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent disability rating, but no higher, for symptomatic post-operative residuals of lateral meniscectomies have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5258, 5259 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The RO provided the Veteran appropriate VA examinations in 2005, 2008 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's appeal for his left knee originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's left knee loss of motion and DJD, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as Diagnostic Code 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

The RO granted service connection and assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, for limitation of flexion.

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Under Diagnostic Code 5257, a 10 percent rating is assigned for recurrent subluxation or lateral instability that is "slight," a 20 percent rating for "moderate" and a 30 percent rating for "severe."  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Subluxation of the patella is "incomplete or partial dislocation of the knee cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)). 

The medical records indicate the Veteran underwent an arthroscopic lateral menisectomy in 1995 while on active duty, a lateral meniscus debridement in 2006 (done privately), and a third surgery at the VA on August 16, 2008 for torn lateral meniscus with degenerative arthritis.  

The Veteran was afforded VA examinations in October 2005, August 2008 and, most recently in May 2011.  Also of record are private treatment records and VA outpatient treatment records, to include orthopedic consultations.

MRI and x-ray tests from 2005 to 2011 indicate the Veteran has evidence of degenerative joint disease of his left knee, Osgood-Schlatter's deformity, chondromalacia with patellofemoral syndrome, and evidence of mild thickening of the ligaments suggestive of chronic tears.  These diagnostic tests, however, consistently reflected in-tact ligaments with no joint effusion.  

Examinations throughout time indicate flexion of the left knee limited to no worse than 110 degrees and extension limited to no worse than 5 degrees.

In October 2005, the VA examiner noted the Veteran's complaints of pain, sensation of "giving out" and stiffness, but found no evidence of instability, joint effusion or subluxation on examination.  At that time the Veteran's left knee range of motion was from 0 degrees extension to 130 degrees flexion.  While there was pain on repetition, the examiner did not observe any change in range of motion.

In August 2008, the VA examiner again noted the Veteran's complaints of pain, stiffness, locking sensation, and intermittent swelling.  The Veteran, however, indicated he did not take any medications for his left knee nor did he indicate wearing a brace.  At that time the Veteran's left knee range of motion was from 0 degrees extension to 110 degrees flexion, with pain at end range and no change on repetition.  The Veteran was diagnosed with chondromalacia patella with patellofemoral syndrome.  

In May 2011, the VA examiner detailed the Veteran's complaints and past surgical history.  Despite the Veteran's symptoms of pain, giving way sensation, instability, stiffness and weakness, the examiner did not objectively confirm instability, subluxation or joint effusion.  The Veteran walked with an antalgic gait and indicated he wore his knee brace daily.  Range of motion testing, moreover, revealed clicks and snaps.  The Veteran's left knee was limited 5 degrees extension and limited to 112 degrees flexion.  An MRI done at that time revealed degenerative joint disease, but intact ligaments, although with mild thickening indicative of a chronic tear.  The MRI did not show any joint effusion or any other significant abnormality.  Osgood-Schlatter's abnormality was again noted.  

The Board notes the range of motion testing of record do not support an increased rating under Diagnostic Codes 5010, 5260 or 5261.  Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. 202.  After three repetitions of motion, none of the VA examiners noted any further functional loss due to pain on movement, weakness, fatigability, or incoordination.  

The Veteran indicated he worked as a postal employee for two to five years and lost three weeks of work due to pain and past left knee surgery.  Indeed, the VA outpatient treatment records confirm the Veteran was off work for three weeks following the August 2008 surgery.  Otherwise, the Veteran indicated he coped at work by taking frequent breaks and limiting lifting activities.  

Even in light of the Veteran's reported limitations, the Veteran's left knee range of motion does not warrant a higher rating under DC 5010, 5260 or 5261.

The Board notes the medical records indicating the Veteran's three past surgeries and current use of a brace on a daily basis suggests the Veteran's left knee disability increased in severity.  Indeed, range of motion testing throughout time has worsened and his DJD was most recently described as "significant."  Medical records, however, simply do not include objective findings of range of motion supporting a higher rating.  Although the Veteran's DJD may have worsened, the Veteran is already receiving the highest available rating under DC 5003 for DJD.   

Where the Veteran's knee disability is manifested by frequent dislocations or surgical removal of the semilunar cartilage, DC 5258 and DC 5259 also provide for separate ratings.  Under DC 5258, a 20 percent rating is awarded for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  DC 5259 provides for a 10 percent rating for surgical removal of semilunar cartilage that is symptomatic.  Id. at DC 5259.

The Board does not find DC 5257 or DC 5258 applicable here.  Despite the Veteran's complaints of giving out sensation and instability, x-ray and MRI reports throughout time consistently rule out instable ligaments, recurrent subluxation, dislocations, or joint effusion.

In contrast, however, it is clear the Veteran underwent multiple surgeries for his knee, to include an arthroscopic lateral meniscectomy in 1995 while on active duty, a lateral meniscus debridement in 2006 (done privately), and, most recently an arthroscopic lateral meniscectomy at the VA on August 16, 2008.  As noted above, the Veteran's left knee is still "symptomatic."  Accordingly, the Board finds a separate 10 percent rating is warranted for symptomatic removal of the semilunar cartilage under DC 5259 for the entire appellate time frame.

There are other Diagnostic Codes relating to knee, such as 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (for genu recurvatum).

The Board finds these alternative diagnostic codes inapplicable.  The Veteran's left knee is not ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation, so it is clearly not ankylosed.  The Veteran's left knee is also not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.

In short, the Veteran's left knee disability is manifested by x-ray evidence of DJD, limitation of flexion no worse than 110 degrees and limitation of extension no worse than 5 degrees and post-operative residuals following three surgical procedures and two meniscectomies.  In light of the Veteran's DJD and surgical history, the Board finds the Veteran is entitled to two separate 10 percent ratings compensating both the Veteran's arthritis and post-operative symptoms of his left knee.  For reasons described above, no higher or additional separate rating is available under any other potentially applicable diagnostic code.  

Extraschedular Considerations

In deciding the claim, the Board has also considered whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected knee disability.  The competent medical evidence of record shows that his knee disability is primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

A claim seeking a total disability rating based on individual unemployability (TDIU) is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has recently held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, there is no evidence of unemployability.  The record shows the Veteran currently works as a postal employee and has done so since separation from service.  The Veteran indicated in various statements, to include within VA examinations, that he misses days of work due to left knee pain and also has other physical limitations at work.  Indeed, VA outpatient treatment records confirm the Veteran was off work for three weeks following the August 16, 2008 surgery.  It is clear, however, that the Veteran is still employed.  The Veteran has never claimed he is unemployable due to his left knee and, indeed, there is evidence to the contrary.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  


ORDER

Entitlement to an initial rating greater than 10 percent for left knee degenerative joint disease (DJD) is denied.

Entitlement to a separate 10 percent rating for symptomatic post-operative residuals of lateral meniscectomies is granted subject to the laws and regulations governing monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


